United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1314
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
James P. Earl,                            * Western District of Missouri.
                                          *
             Appellant.                   * [UNPUBLISHED]
                                     ___________

                            Submitted: February 7, 2001
                                Filed: February 12, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       James Earl pleaded guilty to aiding and abetting the manufacture of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and the district court1
sentenced him to eighty-seven months imprisonment and four years supervised release.
He challenges on appeal, as he did below, the application of an enhancement for
recklessly creating a substantial risk of death or serious bodily injury to another person
in the course of fleeing from a law enforcement officer, under U.S.S.G. § 3C1.2.


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       As part of his plea agreement, Earl waived his right to appeal his sentence unless
the district court departed upward from the Sentencing Guidelines range, imposed a
sentence exceeding the statutory maximum sentence, or violated law other than the
Guidelines. We conclude that Earl’s waiver was knowing and voluntary.

      Earl was assisted by counsel at the change-of-plea and sentencing hearings, and
counsel reminded Earl of the appeal waiver when they reviewed the plea agreement at
the change-of-plea hearing. See United States v. Michelsen, 141 F.3d 867, 871 (8th
Cir. 1998) (appeal waiver is enforceable so long as it resulted from knowing and
voluntary decision); United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996)
(waiver was knowing and intelligent where it was included in plea agreement and it
was discussed at change-of-plea hearing). The court’s statement at the sentencing
hearing that Earl could appeal his sentence doesn’t invalidate Earl’s appeal waiver.
See Michelsen, 141 F.3d at 871-872 (citations omitted).

      Because Earl’s sentence was not an upward departure from the Guidelines range,
did not exceed the statutory maximum sentence, and did not violate any other non-
Guidelines sentencing law, we enforce his promise not to appeal by dismissing his
appeal. Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-